                                  UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA


                                               )       Case #19-cv-01878-MMD-NJK
IP POWER HOLDINGS LIMITED                      )
                                               )
                                               )       VERIFIED PETITION FOR
                  Plaintiff(s),                )       PERMISSION TO PRACTICE
                                               )       IN THIS CASE ONLY BY
       vs.                                     )       ATTORNEY NOT ADMITTED
                                               )       TO THE BAR OF THIS COURT
WESTFIELD OUTDOOR                 INC.         )       AND DESIGNATION OF
                                               )       LOCAL COUNSEL
                                               )
                  Defendant(s).                )
                                               )       FILING FEE IS $250.00


                   David B. Jinkins          ,Petitioner, respectfully represents to the Court:
                  (name of petitioner)
       1.         That Petitioner is an attorney at law and a member of the law firm of
                                         Thompson Coburn LLP
                                              (firm name)
with offices at                                 One US Bank Plaza
                                                 (street address)
                    St. Louis                                Missouri                      63101
                    (city)                                    (state)                     (zip code)
         314-552-6000                        djinkins@thompsoncoburn.com
(area code + telephone number)                      (Email address)
       2.         That Petitioner has been retained personally or as a member of the law firm by
             Westfield Outdoors Inc.                to provide legal representation in connection with
              [client(s)]

the above-entitled case now pending before this Court.

                                                                                                  Rev. 5/16
       3.      That since          10/10/1997          ,Petitioner has been and presently is a
                                     (date)
member in good standing of the bar of the highest Court of the State of             Missouri
                                                                                    (state)
where Petitioner regularly practices law. Petitioner shall attach a certificate from the state bar or
from the clerk of the supreme court or highest admitting court of each state, territory, or insular
possession of the United States in which the applicant has been admitted to practice law certifying
the applicant's membership therein is in good standing.
       4.      That Petitioner was admitted to practice before the following United States District
Courts, United States Circuit Courts of Appeal, the Supreme Court of the United States and Courts
of other States on the dates indicated for each, and that Petitioner is presently a member in good
standing of the bars of said Courts.
                       Court                             Date Admitted             Bar Number
                    See attached .




       5.      That there are or have been no disciplinary proceedings instituted against petitioner,
nor any suspension of any license, certificate or privilege to appear before any judicial, regulatory
or administrative body, or any resignation or termination in order to avoid disciplinary or
disbarment proceedings, except as described in detail below:
None




                                                  2                                            Rev. 5/16
         6.         That Petitioner has never been denied admission to the State Bar of Nevada. (Give
 particulars if ever denied admission):

None




         7.         That Petitioner is a member of good standing in the following Bar Associations.
Missouri, Illinois




         8.         Petitioner has filed application(s) to appear as counsel under Local Rule IA 11-2
(formerly LR IA   10-2) during the past three (3) years in the following matters: (State "none" if no applications.)
Date of Application                  Cause                         Title of Court                Was Application
                                                                 Administrative Body               Granted or
                                                                    or Arbitrator                    Denied
          None




                     (If necessary, please attach a statement of additional applications)
         9.         Petitioner consents to the jurisdiction of the courts and disciplinary boards of the
State of Nevada with respect to the law of this state governing the conduct of attorneys to the same
extent as a member of the State Bar of Nevada.
         10.        Petitioner agrees to comply with the standards of professional conduct required of
the members of the bar of this court.
         1 1.       Petitioner has disclosed in writing to the client that the applicant is not admitted to
practice in this jurisdiction and that the client has consented to such representation.



                                                          3                                                Rev. 5/16
        That Petitioner respectfully prays that Petitioner be admitted to practice before this Court
FOR THE PURPOSES OF THIS CASE ONLY.



STATE OF     Ali? sio(irt                                         Petitioner's signature

COUNTY OF St; LOdi                S
                                                                               /if
  V    gvid
         r                            ,Petitioner ,being        gi u1y swo        deposes„and says:
That the foregoing statements are true.       (I                          -/


                                                                  Petitioner's signature
Subscribed and sworn to before me this

        54—day of               (ia                       2-0


                                                                                 KRISTEN K. GODAR
                                                                               Notary Public - Notary Seal
                Notary Public or Clerk of Court                                  STATE OF MISSOURI
                                                                                   St. Louis County
                                                                      4   My Commission Expires: Apr. 28, 2023
                                                                                Commission # 19208065


                DESIGNATION OF RESIDENT ATTORNEY ADMITTED TO
                 THE BAR OF THIS COURT AND CONSENT THERETO.
       Pursuant to the requirements of the Local Rules of Practice for this Court, the Petitioner
                                                                   Jennifer L. Micheli
believes it to be in the best interests of the client(s) to designate
                                                                 (name of local counsel)
Attorney at Law, member of the State of Nevada and previously admitted to practice before the
above-entitled Court as associate resident counsel in this action. The address and email address of
said designated Nevada counsel is:

                    KOLESAR & LEATHAM,400 S. Rampart Blvd., Suite 400
                                             (street address)

                  Las Vegas                                       Nevada                         89145
                  (city)                                          (state)                       (zip code)
         702-331-3255                             jmicheli@klnevada.com
(area code + telephone number)                       (Email address)


                                                   4                                                   Rev. 5/16
By this designation the petitioner and undersigned party(ies) agree that this designation constitutes

agreement and authorization for the designated resident admitted counsel to sign stipulations

binding on all of us.



           APPOINTMENT OF DESIGNATED RESIDENT NEVADA COUNSEL



       The undersigned party(ies) appoint(s)              Jennifer L. Micheli                 as
                                                     (name of local counsel)
his/her/their Designated Resident Nevada Counsel in this case.




                                     (party's signature)
                                       61-t              CA-T, e ate, (t)e4-fpr'di
                                     (type or print party name, title)                oy,

                                     (party's signature)



                                     (type or print party name, title)


                         CONSENT OF DESIGNEE
       The undersigned hereby consents to serve as associate resident Nevada counsel in this case.




                                     De gnated esident Nevada Counsel's signature

                                          la.10                   jmicheli@klnevada.com
                                     Barnumber                    Email address


APPROVED:

Dated: this 3rd    day of February             ,20 20.


UNITED STATES DISTRICT JUDGE


                                                5                                           Rev. 5/16
4. Petitioner David B. Jinkins is admitted to practice before the following Courts
and is presently a member in good standing of the bars of said Courts.

               Court                     Date Admitted           Bar Number
Arkansas USDC,Eastern District        10/6/2017                49254
Arkansas USDC, Western District       10/6/2017                49254
IL                                    5/7/1998                 6244577
Illinois USDC, Central District       12/18/2000               6244577
Illinois USDC,Northern District       8/20/2004                6244577
Missouri USDC,Eastern District        2/12/1999                49254
MO                                    5/16/1997                49254
Texas USDC, Eastern District          10/23/2015               MO 49254
US Ct Appeals, 1st Circuit            9/23/2019                1190559
US Ct Appeals, 4th Circuit            8/7/2019                 N/A
US Ct Appeals, Federal Circuit        8/3/2004
US Ct of Federal Claims               8/10/2004
US Ct of Int'l Trade                  8/8/2017
US Patent and Trademark Office        09/12/2000               46805
US Supreme Ct                         10/4/2004
Wisconsin USDC,Eastern District       9/14/2001
                       The Supreme Court ofMissouri




                        Certificate ofAdmission as an
                               Attorney at Law

       I, Betsy AuBuchon, Clerk of the Supreme Court of Missouri, do hereby certify that the

records of this office show that on 10/10/1997,


                            David Bergstranc linkills

was duly admitted and licensed to practice as an Attorney and Counselor at Law in the Supreme

Court of Missouri and all courts of record in this state, and is, on the date indicated below, a

member in good standing of this Bar.

                                              IN TESTIMONY WHEREOF, I hereunto set my
                                       hand and affix the seal of the Supreme Court of Missouri at
                                       my office in Jefferson City, Missouri, this 23rd day of
                                       January, 2020.




                                       Clerk of the Supreme Court of Missouri
                  Certificate of Admission
                    To the Bar of Illinois
I, Carolyn Taft Grosboll, Clerk of the Supreme Court of Illinois, do hereby certify that


                              David Bergstrand Jinkins


has been duly licensed and admitted to practice as an Attorney and Counselor at
Law within this State; has duly taken the required oath to support the
CONSTITUTION OF THE UNITED STATES and of the STATE OF ILLINOIS, and
also the oath of office prescribed by law, that said name was entered upon the Roll
of Attorneys and Counselors in my office on 05/07/1998 and is in good standing, so
far as the records of this office disclose.




                                        I N WITNESS WHEREOF, I have hereunto
                                               subscribed my name and affixed the
                                               seal of said Court, this 23rd day of
                                               January, 2020.



                                               CaitiblviATrag &c,i9ocE
                                                                             Clerk,
                                               Supreme Court of the State of Illinois
